DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020, June 2, 2020, and July 13, 2020 is being considered by the examiner.
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2021.
Applicant’s election without traverse of claims 1-9 in the reply filed on March 1, 2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vertical Memory Devices With Staircase Structures.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0308559).	Claim 1, Kim discloses (Annotated Fig. 3 below and Fig. 4) a semiconductor device, comprising: 	a substrate (100, substrate, Para [0025]); 	a plurality of gate layers (EL, electrodes, Para [0031]) and a plurality of insulating layers (IL, insulation layers, Para [0031]) that are stacked alternately over (EL and IL are alternately stacked over CAR) a first region (CAR, cell array region, Para [0031]) of the substrate, 	the plurality of gate layers and the plurality of insulating layers being stacked of a stair-step form over (EL and IL are stacked in stair-step from over CTR) a second region (CTR, connection region, Para [0031]) of the substrate; 	a channel structure (VS, vertical structures in channel holes CH, Para [0037]) that is disposed over the first region and through the plurality of gate layers and the plurality of insulating layers (VS is over CAR and through EL and IL, Para [0037]), and 	the channel structure and the plurality of gate layers forming a stack of transistors in a series configuration with the plurality of gate layers being a plurality of gates for the stack of transistors (channels VS with electrodes EL would form stack of transistors in series); 	a first dummy channel structure (1st, DS, dummy structures, Para [0047]) that is disposed through (1st is disposed through r1) a first stair region (r1 is part of stair region of CTR)  of the stair-step form; 	a second dummy channel structure (2nd, DS, dummy structures, Para [0047]) that is disposed through (2nd is disposed through r2) a second stair region (r2 is part of stair region of CTR) of the stair-step form adjacent to the first stair region (r2 is adjacent to r1); and 	a third dummy channel structure (3rd) that is disposed at a boundary between the first stair region and the second stair region (3rd is disposed at a boundary between r1 and r2).


    PNG
    media_image1.png
    782
    1010
    media_image1.png
    Greyscale
	Claim 2, Kim discloses (Annotated Fig. 3 above, and Fig. 4) the semiconductor device of claim 1, further comprising: 	a fourth dummy channel structure (4th ) that is disposed through the first stair region of the stair-step form (4th is disposed through r1); and 	a fifth dummy channel structure (5th) that is disposed through the second stair region of the stair-step form (5th is disposed through r2), wherein 	the first dummy channel structure and the second dummy channel structure are disposed in a first row (1st and 2nd are disposed in a row, hereinafter “1st row”), 	the fourth dummy channel structure and the fifth dummy channel structure are disposed in a 4th and 5th are disposed in a row, hereinafter “2nd row”), and 	the third dummy channel structure is disposed between the first row and the second row (3rd is disposed between 1st row and 2nd row).	Claim 3, Kim discloses (Annotated Fig. 3 above, and Fig. 4) the semiconductor device of claim 1, further comprising:  23Attorney Docket No. 2019-00123-YMTC Law Firm No. 523412US 	a first contact structure (CP1, CP, cell contacts, Para [0046]) that is disposed over the first stair region (CP1 is disposed over r1) at a distance from the third dummy channel structure (distance from CP1 to 3rd, hereinafter “d1”) that is greater (d1 is greater than d2) than a distance between the first dummy channel structure and the first contact structure (distance from 1st to CP1, hereinafter “d2”); and 	a second contact structure (CP, labeled CP in Fig. 3, cell contacts, Para [0046]) that is disposed over the second stair region (CP is disposed over r2) at a distance from the third dummy channel structure (distance from CP to 3rd, hereinafter “d3”) that is greater (d3 is greater than d4) than a distance between the second dummy channel structure and the second contact structure (distance from 2nd to CP, hereinafter “d4”);	Claim 4, Kim discloses (Annotated Fig. 3 above, and Fig. 4) the semiconductor device of claim 3, wherein the first contact structure and the second contact structure are conductively connected to a first gate layer and a second gate layer in the plurality of gate layers, respectively (Cell contacts CPs are coupled to individual electrodes ELs, Para [0046]).	Claim 5, Kim discloses (Annotated Fig. 3 above, and Fig. 4) the semiconductor device of claim 3, wherein the third dummy channel structure is disposed between the first contact structure and the second contact structure (3rd is between CP1 and CP).	Claim 6, Kim discloses (Annotated Fig. 3 above, and Fig. 4) the semiconductor device of claim 3, wherein a minimum distance between each dummy channel structure and each contact structure is DS and each CP which can be seen between 1st and CP1, hereinafter “min”).	Claim 7, Kim discloses (Annotated Fig. 3 above, and Fig. 4) the semiconductor device of claim 1, wherein a maximum distance between two neighboring dummy channel structures is less than or equal to a second limit (there is a maximum distance between neighboring DS such as 1st and the DS to the left of 1st, hereinafter “max”).	Claim 8, Kim discloses (Annotated Fig. 3 above, and Fig. 4) the semiconductor device of claim 1, wherein the channel structure and the third dummy channel structure are formed of a same material (VS and DS are formed of the same materials, Para [0072] –[0073] and Fig. 12).	Claim 9, Kim discloses (Annotated Fig. 3 above, and Fig. 4) the semiconductor device of claim 1, wherein the third dummy channel structure has a circular shape (3rd has a circular shape from top view See Fig. 3).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819